Citation Nr: 1106206	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Whether the appellant's income is excessive for VA purposes for 
entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty during World War II, and 
thereafter; his service dates were from April 1944 to November 
1948.  The Veteran passed away in late 2007.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 letter decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After the Veteran passed away, the appellant applied for VA 
compensation benefits including a "widow's" pension.  She 
applied for these benefits in December 2007.  At that time, the 
appellant listed her income from the Social Security 
Administration as her only source of income.  She did not list 
any of her own medical expenses.

In general, the surviving spouse of a Veteran is entitled to 
receive non-service-connected death pension benefits if the 
Veteran had qualifying service and the surviving spouse's meets 
the net worth requirements of 38 C.F.R. § 3.274 (2010) and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23 (2010).  38 U.S.C.A. § 
1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).
Under applicable criteria, payments of death pension benefits are 
made at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2010).  Payments 
of any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2010).

Unreimbursed medical expenses, which were paid within the twelve 
month annualization period regardless of when incurred, are 
excluded from annual countable income to the extent that the 
amount paid exceeds five (5) percent of the maximum annual rate 
payable.  38 C.F.R. § 3.262 (2010).  Exclusions from countable 
income for the purpose of determining entitlement to pension also 
include amounts paid for a Veteran's just debts, expenses of last 
illness and burial, to the extent such burial expenses were not 
reimbursed by VA.  38 C.F.R. § 3.272 (2010).

The maximum annual rates of improved pension are specified in 38 
U.S.C.A. §§ 1521 and 1542, as increased from time to time under 
38 U.S.C.A. § 5312.  The rates of death pension benefits are 
published in tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same force 
and effect as if published in the Code of Federal Regulations.  
38 C.F.R. § 3.21 (2010).

Following a review of the submitted documents, and after 
receiving some type of electronic printout concerning Social 
Security Administration benefits, the RO issued a letter decision 
that granted a death pension, effective December 1, 2007, in the 
amount of $280.00 (U.S. dollars).  The RO further stated that as 
of December 1, 2008, the appellant would not be receiving a VA 
death pension because she was earning too much money.  The RO 
further stated the following:

We used your medical expenses of $1,156.00 
and [unknown] which represents the amount 
you pay for social security and burial fees 
which totaled $9,173.00 (minus the $600.00 
burial allowance) as a continuing deduction 
from December 10, 2007.  This reduces your 
countable income to $4,137.00.  If the 
amount you pay for medical expenses changes 
or you are no longer paying medical 
expenses, tell us immediately. . . . 

We also used your burial expenses of 
$8,573.00 when adjusting your benefits from 
December 1, 2007, through December 1, 2008.

Upon submitting her notice of disagreement with respect to the 
letter decision, the RO then issued a Statement of the Case.  The 
financial information that had been listed in the letter were 
once again repeated in the Statement of the Case.

A further review of the claims file suggests that it may be 
incomplete.  First, in the appellant's Appeal To Board Of 
Veterans' Appeals (VA Form 9), she indicates that her medical 
expenses have been greater than previously estimated.  The 
appellant has not been contacted and asked to present any 
additional medical expense reports and receipts that might have 
an impact on whether she receives benefits.  Moreover, on two 
separate occasions, the RO wrote that the appellant's medical 
expenses were $1,156.00 (U.S. dollars).  However, there is no 
indication in the file where this figure was taken therefrom.  
That is, the only receipts contained in the claims file are those 
submitted by the appellant with respect to the burial of her 
husband.  Also, the RO has indicated that the appellant is in 
receipt of Social Security Administration monetary benefits in 
the amount of $13,492.00 (U.S. dollars).  This means that the 
appellant is purportedly receiving $1124.33 (U.S. dollars) per 
month; however, when asked when she submitted her original claim 
for benefits, the appellant stated that she was only receiving 
$422.00 (U.S. dollars) in Social Security Administration benefits 
per month.  Because there is a lack clarity in the information 
contained in the claims file, and since it is unclear whether the 
VA has all of the applicable and needed financial data in order 
to properly evaluate the appellant's claim, the Board believes 
that the claim should be returned to the AMC/RO so that 
additional information may be obtained.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO shall request from the Atlanta, 
Georgia, and Waco, Texas, regional offices any 
temporary files it may have with respect to the 
appellant.  Those temporary files must then be 
incorporated into the claims file.  If there are 
no temporary files, then this fact must be so 
noted in the record.

2.  The AMC/RO should contact the appellant and 
ask that she provide additional information 
concerning her personal medical expenses for the 
years 2007 to the present.  The appellant should 
be asked for copies of all medical expenses paid 
for those years.  The appellant should be 
informed that this information is important for 
the processing of her appeal and any such 
information may have an effect as to whether she 
receives any VA death benefits.  

Additionally, the AMC/RO shall also ask the 
appellant for additional information concerning 
any Social Security Administration benefits she 
may be receiving.  More specifically, the 
appellant must be asked when she started 
receiving Social Security Administration 
benefits, to include whether there was an initial 
lump sum payment of past-due monies.  She shall 
also be asked whether she was receiving one 
amount of monies prior to the death of her 
husband and a different amount of monies received 
after the death of her husband.  

Once obtained, all documentation should be 
associated with the claims file.  If no 
additional documents are forthcoming from the 
appellant, this must be so noted in the record.  

3.  The AMC/RO shall then undertake an 
audit of the appellant's death pension 
account, from December 1, 2007, to the 
present, in order to provide the basis of 
all adjusted amounts paid to the appellant 
with respect to any death pension benefits 
received and possibly owed to her.  The 
audit shall further detail the amounts 
previously paid to the appellant, the dates 
of those payments, and a description of 
reason why the payments were made.  The 
Board notes that the audit must take into 
account any monies paid by the appellant 
for the Veteran's burial benefits and any 
health care benefits she may have paid in 
conjunction with his terminal illness.  

The audit shall specifically detail what 
medical reimbursement amounts were accepted 
as expenses reducing income, and specify, 
for each expense, the income year in which 
the medical expense was incurred and 
specify which pension year the appellant 
was to have received the increased payment 
based on the medical expense.  A 
determination must be made as to whether 
the medical reimbursement amounts submitted 
by the appellant, including health 
insurance expenses, were properly credited 
to her account.  
The audit shall further detail any Social 
Security Administration pension funds or 
other retirement funds that have been and 
are being used in calculating the amount of 
death pension dollars the appellant should 
receive.  

This audit shall be accomplished on a 
month-by-month basis, and must cover the 
time period extending from December 1, 
2007, to the present.  A copy of the 
written audit shall be inserted into the 
claims file and another provided to the 
appellant.

4.  The AMC/RO will then review the app 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The AMC/RO will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



